PER CURIAM:
H — I
La Oficina del Procurador General presentó ante este Foro un informe sobre la conducta profesional del Ledo. Eduardo Ayala Torres, en su desempeño como represen-tante legal del Sr. José F. Villamán Matos. Luego de varios trámites procesales le ordenamos formular la correspon-diente querella, la cual fue instada el 19 de septiembre de 1997. En su querella, el Procurador General imputa al li-cenciado Ayala Torres violaciones a las disposiciones de los Cánones 12, 18, 19 y 23 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX.(1)
*290Examinada la querella instada por el Procurador General y la contestación sometida por el licenciado Ayala Torres, designamos al Hon. Agustín Mangual Hernández como Comisionado Especial para que celebrase una vista y sometiera el informe correspondiente. Tras la celebración de la vista evidenciaría el 31 de marzo de 1998, en la que se recibió el testimonio del Sr. José F. Villamán Matos y del licenciado Ayala Torres, el Comisionado Especial sometió su informe. El Procurador General solicitó unas determi-naciones de hechos adicionales. Por su parte, el Comisio-nado Especial ordenó la transcripción de los testimonios vertidos en la vista, y el 13 de enero de 1999 sometió un informe suplementario en el cual incorporó las determina-ciones de hechos adicionales solicitadas por el Procurador General.
El 1ro de febrero de 1999, el licenciado Ayala Torres presentó un escrito en oposición a las determinaciones de hechos adicionales incorporadas en el informe suplementa-rio sometido por el Comisionado Especial, y en el que cues-tionaba que el Comisionado Especial ordenara motu pro-prio la transcripción de los testimonios vertidos en la vista. Además, señaló que se violó su debido proceso de ley, por-que no se le notificó la resolución del Comisionado Especial para ordenar la transcripción de la vista y no se le hizo llegar una copia de la transcripción.
En vista de este señalamiento el Tribunal instruyó a *291Secretaría que enviara una copia de la transcripción al li-cenciado Ayala Torres y se le concedió un término de tiempo razonable para comparecer.
Oportunamente el licenciado Ayala Torres compareció y nos expresó que la transcripción estaba “conforme con lo sucedido en la vista”. Además, nuevamente objetó las de-terminaciones de hechos adicionales del Comisionado Especial.
Con el beneficio de los informes sometidos por el Comi-sionado Especial, así como de todos los escritos sometidos por el licenciado Ayala Torres y el Procurador General, resolvemos.
hH
De los informes del Comisionado Especial se desprende que el licenciado Ayala Torres fue contratado por el Sr. José F. Villamán Matos para que lo representara en un caso de división de bienes de gananciales,(2) y en un caso de alimentos.(3) De las determinaciones de hecho realizadas por el Comisionado Especial, avaladas por la prueba pre-sentada, se puede concluir que la representación legal ofre-cida por el licenciado Ayala Torres a su cliente, el Sr. José Francisco Villamán fue, en ambos casos, deficiente y descuidada.
Entre las determinaciones del Comisionado Especial se encuentra que el licenciado Ayala Torres presentó un docu-mento ante el tribunal sin el número del caso y con el epí-grafe incorrecto; sometió emplazamientos que aparecen en-tregados en dos (2) fechas distintas; confundió y cruzó varias mociones y violó las Reglas de Procedimiento Civil; incompareció a vistas señaladas sin excusa previa; notificó a su cliente la fecha errónea con respecto a una vista en la *292que se requería su comparecencia, y se dilató en cumplir con las órdenes del tribunal e incumplimiento con las san-ciones impuestas por el tribunal.
La dejadez y el descuido del licenciado Ayala Torres llevó al tribunal sentenciador a dictar una sentencia en rebeldía en el caso de alimentos, en la que impuso al Sr. José F. Villamán Matos una pensión de cien dólares ($100) semanales a favor de su ex esposa. El licenciado Ayala Torres no le notificó a su cliente dicha sentencia lo que con-llevó que se acumulara una deuda de ocho mil ochocientos dólares ($8,800), ya que el señor Villamán Matos no se en-teró de ésta hasta que recibió una libreta de pagos de ASUME.
El licenciado Ayala Torres tampoco notificó a su cliente que tenía que comparecer a ciertas vistas lo que conllevó que se le impusieran sanciones por honorarios de abogado y a favor del Estado Libre Asociado por las demoras causa-das en el trámite del caso. El señor Villamán Matos no satisfizo dichas sanciones por no estar enterado de ellas. Respecto al caso de división de bienes gananciales, el Co-misionado Especial determinó que el licenciado Ayala Torres solicitó un desistimiento sin peijuicio sin consultar ni obtener el consentimiento del señor Villamán Matos.
Reiteradamente hemos sostenido que los abogados deben demostrar puntualidad y diligencia en la tramitación de las causas, y que esta obligación se extiende a todo el trámite judicial desde la presentación de la demanda, su rápida contestación, el uso de los mecanismos de descubrimiento de prueba y el cumplimiento de las órdenes del Tribunal. Heftler Const. Co. v. Tribunal Superior, 103 D.P.R. 844 (1975). En la tramitación de un pleito, el abogado debe a las cortes el respeto a las órdenes judiciales que le son dirigidas, exigiéndose de él la asistencia puntual y el despliegue de todas las diligencias necesarias para asegurar que no se causen dilaciones indebidas en la tra-*293nutación y solución de los casos. Acevedo v. Compañía Telefónica de P.R., 102 D.P.R. 787 (1974).
También hemos determinado que un abogado tiene la obligación de mantener a su cliente informado de todo asunto importante que surja en el desarrollo del caso. De no hacerlo incurre en conducta irresponsable que viola la ética profesional. In re Rosario, 116 D.P.R. 462 (1985); In re Acosta Grubb, 119 D.P.R. 595 (1987); In re Cardona Vázquez, 108 D.P.R. 6 (1978). Una sentencia, ya sea de archivo o en sus méritos, que pone fin parcial o totalmente a la causa de acción es uno de los asuntos a ser informados por el abogado inmediatamente al cliente. Colón Prieto v. Géigel, 115 D.P.R. 232 (1984).
Un examen cuidadoso del expediente de este caso, inclu-yendo la transcripción de los procedimientos y las objecio-nes del licenciado Ayala Torres, revela que las determina-ciones de hecho realizadas por el Comisionado Especial se sostienen de la prueba que tuvo ante sí. En aquellas situa-ciones de testimonio conflictivo el Comisionado adjudicó, como le correspondía, la cuestión de credibilidad. In re Morales Soto, 134 D.P.R. 1012 (1994).
Nada hay ante nos que demuestre que hubo prejuicio, parcialidad o error manifiesto en las determinaciones de hecho a que llegó el Comisionado Especial. En su comparecencia ante nos el licenciado Ayala Torres se limita a objetar que el Comisionado accediera a la solicitud del Procurador General de formular unas determinaciones de hechos adicionales. El abogado acepta que hubo prueba para sostener dichas determinaciones pero sostiene que ésta es conflictiva. Su comparecencia olvida que la función del Comisionado Especial es esencialmente dilucidar la prueba presentada y hacer unas determinaciones de hechos. No habiendo el licenciado Ayala Torres demostrado que hubo prejuicio, parcialidad o error manifiesto en la apreciación de la prueba no existe razón alguna para intervenir y menos aun para alterar las expresas determinacio-*294nes del Comisionado Especial, las cuales se encuentran avaladas por las declaraciones de los testigos.
La conducta del licenciado Ayala Torres en su tramita-ción de los casos de su cliente, el señor Villamán Matos, demuestra indiferencia, despreocupación, inacción y displi-cencia de su parte. No hay duda de que dicha conducta irresponsable resultó perjudicial para su cliente.
La incomparecencia a los señalamientos de vista y su incumplimiento con las órdenes emitidas; la falta de dili-gencia, y el desorden y la confusión en la tramitación de los casos; la falta de no mantener informado a su cliente sobre los señalamientos de vista y sobre la sentencia dictada en el caso de alimentos; y desistir de la causa de acción en el caso de división de bienes gananciales sin el consenti-miento de su cliente, demuestra un patrón de conducta irresponsable y evidencia falta de diligencia y cuidado en su desempeño profesional, además de constituir una viola-ción de los Cánones 12, 18 y 19 del Código de Ética Profe-sional, supra.
Por las razones anteriormente esbozadas se decreta la suspensión inmediata del ejercicio de la abogacía del Ledo. Eduardo Ayala Torres por un término de seis (6) meses, a partir de la notificación de esta opinión.

Se dictará la sentencia correspondiente.

El Juez Asociado Señor Fuster Berlingeri emitió una opinión disidente.


 “Canon 12. Puntualidad y tramitación de las causas

“Es deber del abogado hacia el tribunal, sus compañeros, las partes y testigos el ser puntual en su asistencia y conciso y exacto en el trámite y presentación de las causas. Ello implica el desplegar todas las diligencias necesarias para asegurar que no se causen indebidas dilaciones en su tramitación y solución. Sólo debe solicitar la suspensión de vista cuando existan razones poderosas y sea indispensable para la protección de los derechos sustanciales de su cliente.” 4 L.P.R.A. Ap. IX.

“Canon 18. Competencia del abogado y consejo al cliente

“Será impropio de un abogado asumir una representación profesional cuando está consciente de que no puede rendir una labor idónea competente y que no puede prepararse adecuadamente sin que ello apareje gastos o demoras irrazonables a su cliente o a la administración de la justicia.
“Es deber del abogado defender los intereses del cliente diligentemente, desple-gando en cada caso su más profundo saber y habilidad y actuando en aquella forma que la profesión jurídica en general estima adecuada y responsable.
“Este deber de desempeñarse en forma capaz y diligente no significa que el abogado puede realizar cualquier acto que sea conveniente con el propósito de salir triunfante en las causas del cliente. La misión del abogado no le permite que en defensa de un cliente viole las leyes del país o cometa algún engaño. Por consi-guiente, al sostener las causas del cliente, debe actuar dentro de los límites de la ley, teniendo en cuenta no sólo la letra de ésta, sino el espíritu y los propósitos que la informan. No debe tampoco ceder en el cumplimiento de su deber por temor a perder el favor judicial ni la estimación popular. No obstante, un abogado puede asumir cualquier representación profesional si se prepara adecuadamente para ello y no impone gastos ni demoras irrazonables a su cliente y a la administración de la justicia.” 4 L.P.R.A. Ap. IX.

“Canon 19. Información al cliente

“El abogado debe mantener a su cliente siempre informado de todo asunto im-portante que surja en el desarrollo del caso que le ha sido encomendado.
“Siempre que la controversia sea susceptible de un arreglo o transacción razo-nable debe aconsejar al Chente el evitar o terminar el litigio, y es deber del abogado notificar a su cliente de cualquier oferta de transacción hecha por la otra parte.
*290“El abogado que representa varios clientes con intereses comunes o relacionados entre sí no debe transigir ninguno de los casos envueltos sin que cada cliente esté enterado de dicha transacción y sus posibles consecuencias.” 4 L.P.R.A. Ap. IX.

“Canon 23. Adquisición de intereses en litigio y manejo de los bienes del cliente

“El abogado no debe adquirir interés o participación alguna en el asunto en litigio que le haya sido encomendado.
“Un abogado no debe adelantar o prometer ayuda financiera a su cliente para gastos médicos o subsistencia, excepto que puede adelantar el pago de las costas del litigio, y los gastos de investigación y de exámenes médicos necesarios para repre-sentar debidamente el caso de su cliente.
“La naturaleza fiduciaria de las relaciones entre abogado y cliente exige que éstas estén fundadas en la honradez absoluta. En particular, debe darse pronta cuenta del dinero u otros bienes del cliente que vengan a su posesión y no debe mezclarlos con sus propios bienes ni permitir que se mezclen.” 4 L.P.R.A. Ap. IX.


 José Francisco Villamán v. Josefa Santiago, caso Núm. KAC 94-0684.


 Josefa Santiago Muñoz v. José F. Villamán Matos, caso Núm. KAC 95-0210.